Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbett (4,521,154).
Corbett discloses  a centrifugal fan, comprising a main plate 11 (Fig. 2) having a multiple of plate-form blades 15 provided in a ring form in a periphery of an axis of rotation and formed in a range such that a diameter increases heading from a front to a rear in a direction of rotation, wherein the blade is provided erected from a flat face portion of the main plate, at least one of the multiple of blades has a curved portion in one portion of a face portion configuring the blade, and a region of the blade in which the curved portion is provided is of a form pushed down to the front in the direction of rotation (see annotated Fig. 1 below).

[AltContent: textbox (Curved portion)][AltContent: arrow]		
    PNG
    media_image1.png
    513
    789
    media_image1.png
    Greyscale




					Annotation of Fig. 1.

		Regarding claim 2, the curved portion is provided in a back edge portion positioned on an outer diameter side of the blade (see annotated Fig. 4 below).

[AltContent: textbox (Back edge portion)][AltContent: arrow][AltContent: textbox (Back edge portion)][AltContent: arrow][AltContent: connector]	
    PNG
    media_image2.png
    562
    708
    media_image2.png
    Greyscale


			Annotation of Fig. 4.
.

Allowable Subject Matter
Claims 3, 4 and 5-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As for claim 8, replacing a fan of a rotating electrical machine with the fan of Corbett does not result in the flat face portion of the main plate is disposed on an axial direction end portion of a field core configuring the rotor so that the blade is positioned on an outer side, and the curved portion of the blade is disposed so as to coincide in the axial direction with an outer edge region of a gap portion between claw-form magnetic poles configuring the field core.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Neet et al. (9,634,545), Fitzpatrick et al. (8,052,386) and Kikmenli (2013/0078102) are cited to show different centrifugal fan impeller constructions.




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745